ACCEPTED
                                                                                              02-17-00423-CV
                                                                                  SECOND COURT OF APPEALS
                                                                                        FORT WORTH, TEXAS
                                                                                          12/11/2017 12:23 PM
                                                                                               DEBRA SPISAK
                                                                                                       CLERK
                          DOCKET NUMBER 02-17-00423-CV


                                                                          FILED IN
                                                                   2nd COURT OF APPEALS
                                                                    FORT WORTH, TEXAS
KELLY THOMAS,                                                 SECOND  COURT OF
                                                                  12/11/2017 12:23:14 PM
APPEALS                                                                 DEBRA SPISAK
                                                                           Clerk
Appellant


v.

CARL PUGLIESE AND SETH

JOHNS CMO OF CARL’S

HANDYMAN, AND

CULPEPPER PLUMBING &

AIRCONDITIOINING INC.

 Appellees                                                        STATE OF TEXAS




                       WRIT OF MANDAMUS RE: REPORTERS RECORD


 Dear 2COA
     On November 16 , 2017 you sent Appellant Kelly Thomas your opions regarding an
 insurance punitive damage case that the punitive damages was heard before the Original
 Petition, and it simply did not make sense , then I found the 2COA did not have all the
 records or all the reporters records, even though I had requested those records to be sent
 many many times. I was told by the Court that you had them all. You did not. I requested a
 rehearing for these cases 02- 16- 00376-CV 02-16-00379-CV.
 On October 18 2017 under Trial Court Cause Number CV-2016-01764 things started
 becoming very clear and not knowing what to do I ran to the 2COA in a pre-filing based on
 rule TRAP 27 nearly a month later as I had to calm down and try to understand why the
 Trial Court was doing what they were doing, it made no sense and was even against the
 Texas Civil Procedure Rules.
 November 17, 2017 I was struck in the head by ceiling attic vents and a light, which took
 me nearly two weeks to regain functional capacities, and I a direct result of the first
 insurance case in the TRIAL COUNTY COURT I had filed August 18 2016 which is
 reference on the Appeal Docket Numbers 02- 16- 00376-CV 02-16-00379-CV .
  I have begged pleaded written tried very hard to politely ask the Court Reporter for all the
 Records and All the Reporters Records to be sent to the 2COA only to find the same
 obstruction after the on the first Appeal (which should have never had to be appealed in the
 first place because the Trial Court should have NEVER heard Punitive Damages before
 hearing the Original Petition)




                CV-2016-01764 Appeal Docket Number 02-17-00423-CV
 On Friday December 8 2017 another long bought with the Court Reporter who tried to place
 the Deputy Clerk in the middle of their resistance. I became a bit aggravated , did not know
 what to do and called the 2COA, after several attempts to have all the records sent to you.
 December 11, 2017 I wrote again requested a dollar amount for this as shown below:
 10:21 AM
To: Pam Smith
 Regarding to Reporters record for CV-2016-01764 :

Dear Pam,
 I AM UNDER INABILITY TO AFFORD . I AM WANTING ALL REPORTERS
RECORDS SENT TO THE 2COA FOR THIS CAUSE NUMBER, ALL REPORTERS
RECORDS
WHAT DO I NEED TO PAY YOU TO HAVE YOU SEND ALL THE
REPORTS RECORDS. IF ANYTHING ?
Please let me know the amount so if I need to bring you money promptly I
will make those arrangements. Please let me know how much I need to pay
you if anything.
Thank you
Kelly Thomas
        The 2COA CANNOT POSSIBLY BE EXPECTED TO REVIEW THE CASE
  ACCURATELY WITHOUT THE CORRECT TOOLS OR THE COOPERATION OF THE
  TRIAL COURT.

  Kelly Thomas <kelly_ann_thomas@yahoo.com>
To:Pam Smith
Nov 15 at 6:48 PM
Ms Smith

 Yes this is a correct list

Thank you
Kelly Thomas


On Wednesday, November 15, 2017, 5:26:08 PM CST, Pam Smith
<Pam.Smith@dentoncounty.com> wrote:


Miss Thomas,

You are required per the rules to send me a letter designation. Please make clear to me the
dates of all hearings that you want included in this appeal. It is your responsibility to let me
know exactly which hearings you want included.


Thank you.
Sent from my iPhone
On Nov 15, 2017, at 4:06 PM, Pam Smith <Pam.Smith@dentoncounty.com> wrote:

Ms. Thomas,

I’m in receipt of your request for the reporter’s record from multiple hearings
in your cases. I will list the dates below, and I need you to please confirm
this is all you are requesting.



           June 9, 2016
             July 18, 2016
             August 15, 2016
             November 1, 2016
             December 12, 2016
             December 21, 2016
             July 27, 2017
             October 18, 2017
I will need to prepare these at my own time and expense, so please be sure these
are the only hearings you need.

Thank you.
Respectfully,

Pamela Smith, CSR

Official Court Reporter

County Court at Law No. 2

1450 East McKinney Street

Suite 4310



                                   CONCLUSION :
       The courts do not treat a litigant fairly when they insist that the litigant —

  unaided and unable to obtain the services of a lawyer — negotiate a thicket of legal

  formalities at peril of losing his or her right to be heard. Such a practice manifestly

  excludes the poor and the unpopular, who may be unable to obtain counsel, from

  access to justice. When a Trial Court wont cooperate it denies the Appellant access

  to Justice.
                              PRAYER

Please forgive the Appellant, to bother the 2COA with this : however if the 2COA

finds to write a WRIT OF MANDAMUS to acquire all the Reporters Records

PLEASE DO SO. THE 2COA is a a disadvantage and cannot administer Justice

without the tools to do so. Please demand the Trial Courts total cooperation in this

matter.

                                  Respectfully yours,

                                   Kelly Thomas
                                     /s/ Kelly Thomas
                                  100 N Hill St
                                  Pilot Point Texas
                                  76258 P: 817-584-7191
                                   E: kelly_ann_thomas@yahoo.com
                                CERTIFICATE OF SERVICE

       Pursuant of Texas Rules of Civil Procedure 21(a) I declare a true and correct copy of this
      document was sent to all parties and County Court Clerks via electronic service/ efiled on
      December 11, 2017

                                      /s/ Kelly Thomas
                                      Kelly Thomas
                                      100 N Hill St
                                      Pilot Point Texas 76258
                                       P: 817-584-7191
                                      E: kelly_ann_thomas@yahoo.com




                                CERTIFICATE OF CONFERENCE




   I certify I have conferred with Counsel for the Appellees on December 11 2017 regarding my
request for the Records and Mandamus via electronic communication and left a voice mail with Mr
Sawko and email with Dan Parat as well.

                                   /s/ Kelly Thomas
                                   100 N Hill St
                                    Pilot Point Texas 76258 P:
                                   817-584-7191
                             E: kelly_ann_thomas@yahoo.com